Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 17 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (GB 2238303).
Re Claim 1, Hwang – a latex lid for a container – discloses a cover [2] for a drink container [Page 2 Lines 8-10 and 19-20], the cover comprising a flexible body having a substantially circular shape [Fig. 2]; a bead [23] disposed about a circumference of the flexible body; and an indicator [3] visible on at least one surface of the body at which a puncture through the body may be made [Page 1 Lines 18-21].

    PNG
    media_image1.png
    329
    481
    media_image1.png
    Greyscale

Re Claims 2 and 3, Hwang discloses the body includes a natural rubber latex [Col. 3 Lines 26-27].
Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElroy (4,901,881).
Re Claims 1 and 15, McElroy – an elastic closure for a container – discloses a cover [10] for a drink container [30], the cover comprising: a flexible body [Fig. 7, Col. 5 Lines 58-60] having a substantially circular shape [Fig. 2]; a bead [18] disposed about a 

    PNG
    media_image2.png
    360
    586
    media_image2.png
    Greyscale

Re Claims 2 and 3, McElroy discloses the body includes a natural rubber latex [Col. 5 Lines 63-66].
Re Claim 4, McElroy discloses the body is adapted to adhere to a glass or plastic surface when stretched [Figs. 7 and 8].
Re Claim 5, McElroy discloses the indicator includes a perforation or weakening of the body [Col. 8 Lines 9-16].
Re Claim 6, McElroy discloses the flexible body is flexible both horizontally and vertically [Col. 3 Lines 26-47].
Re Claim 7, McElroy discloses the flexible body has a first thickness and the bead [18] has a second thickness greater than the first thickness [16, Fig. 1].
Re Claim 16, McElroy discloses an indicator [20] visible on at least one surface of the body, the indicator including an opening through the body [Col. 8 Lines 9-12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy as applied to claim 16 above in view of Hwang.
McElroy does not expressly disclose at least one identification feature surrounding the opening, the at least one identification feature being selected from a group consisting of: a border, a grommet, and a lip.  However, Hwang discloses at least one identification feature surrounding the opening [Hwang, 3], the at least one identification feature being a lip [Hwang, 32].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the reinforcement around the opening.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the opening in the McElroy closure to have a reinforcement lip around the puncture opening, before the effective filing date of the invention with predictable and obvious results, to have reinforcement around the opening to protect the opening.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy in view of Gottlieb et al. (2008/0083693) [Gottlieb].
Re Claim 8, McElroy discloses a system [Fig. 7] with a cover [10] for a drink container [30], the cover comprising: a flexible body [Fig. 7, Col. 5 Lines 58-60] having a substantially circular shape [Fig. 2]; a bead [18] disposed about a circumference of the flexible body; and an indicator [20] visible on at least one surface of the body at which a puncture through the body may be made [Col. 8 Lines 9-16].
McElroy does not expressly disclose the system has a tamper-evident package; however, Gottlieb – a pressure equalization bottle with membrane – discloses a system [Gottlieb, 12] with a tamper-evident package with a protective lid [Gottlieb, 46, Paragraph 32 Lines 3-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a package in which a flexible lid can be placed over a container.  See MPEP 2143(I)(A) and (C).  One of ordinary skill would be able to have the flexible membrane of the McElroy container to be placed within the bottle, before the effective filing date of the invention with predictable and obvious results, as the membrane can be used to determine the pressure within the container [Gottlieb, Paragraph 6 Lines 3-9].
Re Claims 9 and 10, McElroy in view of Gottlieb discloses most of the claimed invention according to Claim 8 above; further, the combination discloses the body includes a natural rubber latex [McElroy, Col. 5 Lines 63-66].
Re Claim 11, McElroy in view of Gottlieb discloses most of the claimed invention according to Claim 8 above; further, the combination discloses the body is adapted to adhere to a glass or plastic surface when stretched [McElroy, Figs. 7 and 8].

Re Claim 13, McElroy in view of Gottlieb discloses most of the claimed invention according to Claim 8 above; further, the combination discloses the flexible body is flexible both horizontally and vertically [McElroy, Col. 3 Lines 26-47].
Re Claim 14, McElroy in view of Gottlieb discloses most of the claimed invention according to Claim 8 above; further, the combination discloses the flexible body has a first thickness and the bead [McElroy, 18] has a second thickness greater than the first thickness [McElroy, 16, Fig. 1].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736